

116 HR 2756 IH: Developing the National Security Workforce Act
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2756IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Brown of Maryland (for himself and Mr. Banks) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to develop workforce development investment incentives and to
			 consider a qualified training program of an offeror as part of the past
			 performance rating of such offeror, and for other purposes.
	
 1.Short titleThis Act may be cited as the Developing the National Security Workforce Act. 2.Incentives and consideration for qualified training programs (a)In general (1)Chapter 141 of title 10, United States Code, is amended by inserting after section 2409 the following new section:
					
						2409a.Incentives and consideration for qualified training programs
 (a)IncentivesThe Secretary of Defense shall develop workforce development investment incentives for a contractor that implements a qualified training program to develop the workforce of the contractor in a manner consistent with the needs of the Department of Defense.
 (b)Consideration of qualified training programsThe Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to require that the system used by the Federal Government to monitor or record contractor past performance includes an analysis of the availability, quality, and effectiveness of a qualified training program of an offeror as part of the past performance rating of such offeror.
 (c)Qualified training program definedThe term qualified training program means any of the following: (1)A program eligible to receive funds under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
 (2)A program eligible to receive funds under the Carl D. Perkins Career and Technical Education Act of 2006 (21 U.S.C. 2301 et seq.).
 (3)A program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (4)Any other program determined to be a qualified training program for purposes of this section, and that meets the workforce needs of the Department of Defense, as determined by the Secretary of Defense..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2409 the following new item:
					
						
							2409a. Incentives and consideration for qualified training programs..
 (b)ApplicabilityThis Act and the amendments made by this Act apply with respect to contracts awarded on or after the date that is 180 days after the date of the enactment of this Act.
			